DETAILED ACTION
This Office Action is in response to the application filed on May 21, 2020.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Kevin Mierzwa on September 02 2021. 
The application has been amended as follows:
In the claims
The claims have been amended as shown in the attached amendment to the claims appendix.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach or fairly suggest generating first transmit beamforming weights for the first group to shape a power output of the first antenna array into higher power and lower power regions for communicating a data signal to the first group, as recited in independent claims 1 and 46.

With regards to claims 1 and 46, the closest prior art reference of record, Lincoln et al. (US Publication 2020/0358646), discloses a beam is defined as a set of beam weight vectors, where each beam weight vector has a separate antenna port, and all the antenna ports have similar average spatial characteristics. All antenna ports of a beam thus cover the same geographical area. Note, however, that the fast fading characteristics of different antenna ports may be different. One antenna port is then 

The analogous prior art reference of record, Veysoglu et al. (US Publication 2021/0098873), discloses generating an excitation plan for powering the elements to form the beam. The excitation plan assigns multiple corresponding beamforming coefficients to each element in a group of the elements. Each beamforming coefficient designates power allocated to the assigned element for radiating RF energy at an associated frequency channel. The excitation plan provides a substantially uniform power distribution among the elements in the group, and at least some of the elements in the group have different allocations of power among the multiple frequency channels of the beam than other elements in the group.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication from the examiner should be directed to ABDULLAHI AHMED whose telephone number is (571) 270-3652. The examiner can normally be reached on M-F 8:00AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on (571)272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/A. A./Examiner, Art Unit 2472     

/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472